NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted December 20, 2012*
                                Decided December 20, 2012

                                          Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

No. 11-3187

GREGORY D. ROBINSON,                                  Appeal from the United States District Court
    Plaintiff-Appellant,                              for the Central District of Illinois.

       v.                                             No. 06-1067

TIM HINMAN,                                           Michael M. Mihm,
     Defendant-Appellee.                              Judge.


                                        ORDER

        Gregory Robinson, a federal prisoner, appeals the grant of summary judgment against
him in this Bivens action claiming that a prison guard acted with deliberate indifference by
leaving him unsupervised for 45 minutes to one hour with three other inmates, who attacked
and beat him until he required emergency medical treatment. See Bivens v. Six Unknown Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). We affirm.



      *
          After examining the briefs and the record, we have concluded that oral argument
is unnecessary. The appeal is thus submitted on the briefs and the record. See Fed. R. App.
P. 34(a)(2)(C).
No. 11-3187                                                                              Page 2

         We recount the factual allegations in the light most favorable to Robinson. See King v.
Kramer, 680 F.3d 1013, 1015 (7th Cir. 2012). One morning in 2005, Tim Hinman, a prison guard,
left the area near Robinson’s housing unit unattended for up to one hour. During that time the
prisoners moved freely within the unit, and three inmates attacked Robinson with improvised
weapons (padlocks in a sock) and kicked him with steel-toed boots. After a few minutes, they
quit. Robinson picked himself off the floor, armed himself with a broomstick, and went to ice
his wounds. The three inmates assaulted him again near the ice machine and resumed their
attack after he returned to his cell. About an hour after the attacks ended, several prison
guards, including Hinman, learned of a possible fight among the inmates and searched the
cells. They found Robinson in his cell and took him to the local hospital to receive emergency
medical care for his injuries.

       Robinson filed a motion in district court to preserve video surveillance of the attacks.
The district court granted the motion, but imposed a 21-day time limit on Robinson for filing
his complaint. Because the time limit effectively moved up the statute of limitations on
Robinson’s Bivens action, we vacated and remanded to allow him to file a new complaint.
Robinson v. Hinman, 295 F. App’x 59, 60–61 (7th Cir. 2008).

        Robinson amended his complaint to allege that Hinman was deliberately indifferent
to his health and safety by allowing the attacks to occur and then, after the attack, by leaving
him to languish in pain. At screening Judge Baker dismissed the claim of deliberate
indifference due to delayed medical care because Robinson had not alleged that Hinman was
aware of his injuries from the attacks. See 28 U.S.C. § 1915A(b)(1).

         Discovery ensued, though the only evidence admitted was an affidavit from Hinman,
asserting that he was absent from the housing unit because he had to go to the unit’s entrance
to let in the morning work crews as part of his daily routine. Judge Mihm, to whom the case
had been reassigned, then granted Hinman’s motion for summary judgment on the failure-to-
protect claim because Robinson did not demonstrate that Hinman knew of a substantial risk
of serious harm.

       On appeal, Robinson challenges the dismissal of his failure-to-treat claim by renewing
his argument that he did not receive medical care until one hour after the attack due to
Hinman’s absence from the housing area. Robinson acknowledges that prison officials
provided medical care immediately after finding him in his cell, but argues that they would
have provided care sooner if Hinman had checked the cell sooner. The district court properly
dismissed this claim, however, because Robinson’s allegations show that Hinman provided
access to medical care as soon as he became aware of a fight among the inmates. See Gomez v.
No. 11-3187                                                                                Page 3

Randle, 680 F.3d 859, 866 (7th Cir. 2012); Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir.
2012); Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003).

        Robinson also challenges the grant of summary judgment on the claim that Hinman
acted with deliberate indifference to a substantial risk of inmate-on-inmate violence. According
to Robinson, Hinman should have been aware of the inherent dangers of leaving prisoners
unsupervised. But Robinson must show that his prison conditions posed “a substantial risk
of serious harm” and that Hinman acted with deliberate indifference to that risk. See Farmer
v. Brennan, 511 U.S. 825, 834 (1994); Shields v. Dart, 664 F.3d 178, 181 (7th Cir. 2011); Brown v.
Budz, 398 F.3d 904, 911 (7th Cir. 2005). Robinson failed to do so here because his argument
relies entirely on the general risk of violence faced by every prisoner. This generalized risk is
not enough to show a violation of the Eighth Amendment. See Shields, 664 F.3d at 181; Grieveson
v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008); Dale v. Poston, 548 F.3d 563, 569 (7th Cir. 2008);
Klebanowski v. Sheahan, 540 F.3d 633, 639–40 (7th Cir. 2008).

       Finally, Robinson argues that the district court erred by denying his motion to compel
discovery of documents describing the Bureau of Prisons’ inmate-supervision policy, and he
contends that this information was critical to his claim of deliberate indifference. The district
court had denied the motion because Robinson did not show that he actually sent Hinman this
discovery request. Robinson’s argument fails because he has not demonstrated that the judge’s
decision caused him “actual and substantial prejudice.” See Walker v. Sheahan, 526 F.3d 973,
977–78 (7th Cir. 2008) (quoting Reynolds v. Jamison, 488 F.3d 756, 761 (7th Cir. 2007)). He does
not even suggest how the Bureau’s inmate-supervision policy would have shown that Hinman
knew of a risk of harm to him. See Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642, 649
(7th Cir. 2011); Walker v. Mueller Indus., Inc., 408 F.3d 328, 334 (7th Cir. 2005).

                                                                                    AFFIRMED.